The Honorable John F. Gibson Prosecuting Attorney P.O. Box 573 Monticello, AR  71655
Dear Mr. Gibson:
This is in response to a request for an opinion received in this Office from Deputy Prosecuting Attorney Robert C. Vittitow regarding the Arkansas Freedom of Information Act, which is codified as Ark. Stat. Ann. 12-2801, et seq. (Repl. 1979 and Cum. Supp. 1985).  Mr. Vittitow has asked, specifically whether the records of a county tax assessor are open to public inspection and copying.
The answer to this question is yes.
This office has previously issued Opinions Nos. 73-107 and 87-194
concerning the applicability of the Freedom of Information Act to tax assessment records.  I have enclosed copies of each for your review.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.